IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :            No. 2599 Disciplinary Docket No. 3
                                :
                Petitioner      :            No. 199 DB 2018
                                :
           v.                   :            Attorney Registration No. 307915
                                :
KEITH FRANCIS GARRITY, SR.,     :            (Delaware County)
                                :
                Respondent      :




                                       ORDER


PER CURIAM
      AND NOW, this 24th day of May, 2019, upon consideration of the Recommendation

of the Three-Member Panel of the Disciplinary Board, the Joint Petition in Support of

Discipline on Consent is granted, and Keith Francis Garrity, Sr. is suspended on consent

from the Bar of this Commonwealth for a period of five years. Respondent shall comply

with all the provisions of Pa.R.D.E. 217 and pay costs to the Disciplinary Board. See

Pa.R.D.E. 208(g).